Citation Nr: 0722501	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected herpes.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected herpes.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO denied entitlement to service connection 
for hypertension, a back disability and a right knee 
disability, and denied an increased (compensable) rating for 
service-connected herpes.

In October 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of his testimony is associated with the claims 
file.

The veteran has raised a claim of service connection for 
depression secondary to the service-connected herpes.  That 
matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran seeks an increased rating for his service-
connected herpes, currently rated as noncompensable.  In 
addition, the veteran asserts that his hypertension is 
secondary to his service-connected herpes.  Finally, the 
veteran asserts that he currently suffers from back and right 
knee disabilities that were incurred during active service.  

In August 1973, the veteran complained of pain in the right 
knee joint, and explained that he injured the knee during a 
football game that day.  The impression was strained 
ligaments.  Several months later, in November 1973, the 
veteran still complained that his right knee gave out about 
once per week.  The veteran reported a childhood injury with 
glass in his knee that was removed.  The veteran thought it 
might be related to the current problem.  

The service medical records show treatment for back strain 
and right knee pain during service.  More specifically, a 
July 1974 record reveals complaints of back pain with a 
diagnosis of back strain, treated with Robaxin.  A report of 
Medical History from July 1974 noted recurrent back pain.  

Medical records dating from 1976 through 1990 pertaining to 
the veteran's service in the U.S. Army Reserves note 
continued treatment for back pain and spasms, with a 
diagnosis of herniated nucleus pulposus at L5-S1.  

At his personal hearing, the veteran testified that he had 
current right knee pain that was related to an in-service 
right knee injury.

In light of the veteran's in-service treatment for back pain 
and knee pain, and the continuing treatment during the 1980's 
and 1990's for back pain, as well as the veteran's hearing 
testimony that he continues to receive right knee treatment, 
the veteran should be afforded a VA orthopedic examination to 
determine the current nature and likely etiology of a low 
back disability and a right knee disability.  All pertinent 
treatment records should be obtained and associated with the 
claims file.  

With regard to the service-connected herpes, the veteran 
testified at his personal hearing in October 2006 that he 
experienced more frequent outbreaks which occurred on various 
parts of his body, including inside his mouth and on his 
torso.  Additionally, the veteran testified that one of his 
doctors felt that his hypertension may be related to the 
service-connected herpes.  In light of the foregoing, the 
veteran should be afforded a VA examination to determine the 
current nature, extent and severity of the service-connected 
herpes, as well as whether the veteran's hypertension was 
caused by, or aggravated by, or otherwise related to the 
service-connected herpes.  All pertinent treatment records 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
herpes, a back disability, right knee 
pain, and hypertension, not already 
associated with the claims file.  

2.  Schedule the veteran for the 
appropriate VA examinations to determine 
the current nature, extent and severity 
of the service-connected herpes, and to 
determine the current nature, and likely 
etiology of the low back disability and 
the hypertension.  Additionally, it 
should be determined if the veteran has a 
current right knee disability, and if so, 
whether it is related to the in-service 
treatment for knee pain.  The claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
requested studies.  The examiner(s) in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the herpes, back 
disability, knee pain, and hypertension.  

The skin examiner should determine the 
frequency and duration of herpes 
outbreaks, and indicate, to the extent 
possible, the percentage of the body that 
is affected by the disorder, including 
the percentage of exposed area affected.  
If it is determined that the herpes 
disability is productive of disfigurement 
of the head, face, or neck, the examiner 
should indicate what, if any, 
characteristics of disfigurement are 
present, based on the criteria set forth 
at 38 C.F.R. § 4.118.  The examiner 
should also provide an opinion, with 
adequate rationale, as to whether there 
is any relationship between the service-
connected herpes and the veteran's 
hypertension, including whether it is as 
likely as not (a 50 percent or greater 
probability) that the veteran's herpes 
caused or aggravates the veteran's 
hypertension.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  

The orthopedic examiner should first 
identify if the veteran currently has low 
back and right knee disabilities and, if 
so, should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
low back disability and/or right knee 
disability had its onset during service, 
based on the service medical records, and 
all of the pertinent VA and private 
medical evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records and VA 
records, personnel records and the 
veteran's hearing testimony, as well as 
any additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



